Per Curiam.

We are of opinion that the justice had no jurisdiction. The principles of the action for a malicious prosecution, involve delicate and-important questions, affecting the administration: of public justice,, as well as the rights Of individuals. The action must frequently relate to proceedings in another court, and would require the justice incidentally to review the conduct of superior tribunals. The exercise of such a power Would be inconvenient, and could not have been intended by the general terms of the act from which he derives his authority; and, therefore, according to the case, of Alway v. Burrows, (Doug. 263,) an exception to his jurisdiction may well be implied , from the nature and reason of the thing. The legislature seem to have had this exception in view, when by the 4th sec. of the act concerning costs, they, permitted the plaintiff, in an' action for a malicious prosecution, brought in another court to recover costs, a. provision not generally applicable to cases which are subject to the jurisdiction of justices., We. are of opinion, therefore, that the judgment must be reversed.(a)
Judgment reversed.

 2 R. S.. 2d ed. 158, § 3, provides, that no justice of the' peace ehal have cognizance of any action of malicious prosecution..